IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 50 EM 2020
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 CARLOS TORRES,                                 :
                                                :
                     Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of August, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.